Citation Nr: 0625429	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  02-11 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder of the feet, and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern
INTRODUCTION

The veteran had active military service from October 1969 to 
May 1972.

This case is before the Board of Veterans' Appeals (Board) 
pursuant to an Order of the United States Court of Appeals 
for Veterans Claims (Court) dated in December 2004.  That 
order, based on a joint motion between the Secretary and the 
veteran's attorney, vacated an October 2003 Board decision as 
to the issue of whether new and material evidence had been 
presented to reopen a claim of entitlement to service 
connection for a skin disorder of the feet.  That decision 
had been on appeal from an October 2001 decision by the New 
Orleans, Louisiana, VA Regional Office (RO) which found no 
new and material evidence to reopen an October 1972 rating 
decision denying service connection for a skin condition of 
the feet.  

The veteran and his wife testified before undersigned at a 
Board hearing at the RO in April 2003.  

The appeal was remanded to the RO via the Appeals Management 
Center (AMC) in September 2005 and March 2006.  

This case has been advanced on the Board's docket for good 
cause shown under 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900 
(c).


FINDINGS OF FACT

1.  Service connection for a skin condition of the feet was 
denied by the RO in an unappealed October 1972 rating 
decision.

2.  Evidence received since the October 1972 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a skin condition of the feet.  


CONCLUSION OF LAW

1.  The October 1972 rating decision denying the veteran's 
claim for entitlement to service connection for a skin 
condition of the feet is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2005).

2.  Evidence submitted since the October 1972 rating decision 
is not new and material; thus, the requirements to reopen the 
claim of service connection for a skin condition of the feet 
have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107.  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the RO furnished VCAA notice to the veteran in October 2001, 
prior to the denial of the veteran's claim later that month.

VA has otherwise fulfilled its duty to notify the veteran in 
this case.  In the October 2001 letter, VA informed the 
veteran of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the letter, VA informed the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  The letter 
also advised the veteran to submit any relevant evidence in 
his possession.  

In terms of notification regarding the degree of disability 
and effective date, required elements identified in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), any 
lack of notice thereof does not prejudice the veteran, since 
any such downstream issue is rendered moot based upon the 
denials below.  Thus, the veteran is not prejudiced by the 
Board's consideration of the pending issues.

Accordingly, the Board finds that the October 2001 letter 
fulfilled VA's duty to notify, including the duty to notify 
the veteran to submit any pertinent evidence in his 
possession.  Moreover, he was informed in the Statement of 
the Case (SOC) in July 2002, as well as in the Supplemental 
Statements of the Case (SSOC's) issued in December 2005 and 
May 2006, as to what was the basis for the 1972 denial of his 
claim, that is, evidence that the current skin condition is 
related to service, consistent with Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA medical records.  Additional examination and 
opinion are not required, as the Board has determined that 
new and material evidence has not been presented to reopen 
this claim.  See 38 U.S.C.A. § 5103A(f) (West 2002).  




Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet App. 341, 346 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2005).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103 (2005).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement, found at 38 
C.F.R. § 3.156(a) in the VA regulations implementing the 
VCAA, apply only to a claim to reopen a finally decided claim 
that was received on or after August 29, 2001. 38 C.F.R. § 
3.159(c).  The veteran in this case filed his claim to reopen 
in July 2001, before the effective date for regulatory change 
of the new and material evidence requirement.  As such, the 
changes to the definition of new and material evidence will 
not be applied here.  The definition of new and material 
evidence in effect prior to August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The October 1972 rating decision denied entitlement to 
service connection for a skin condition of both feet.  The 
rating decision was based on the evidence at the time, which 
included a formal application for service connection filed in 
August 1972, service department records, service medical 
records, and VA medical records.  Service medical records 
were negative, despite the veteran's contention that he was 
treated in service.  The VA records showed dermatology 
treatment dating from July 1972 and August 1972 for lesions 
on the medial and lateral aspects of the sides of the feet 
and toes, with eruptions and itching.  The veteran was 
treated with soaks and cream.  The RO found that, although 
there was evidence of a skin condition of the feet dating 
from July 1972, there was no evidence of such a condition in 
service, and no link between the skin condition of the feet, 
first shown after service, and service.  

The RO's October 1972 rating decision is a final decision not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105.  In order to reopen this claim, the appellant must 
present new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. §3.156(a).  

In an attempt to reopen the claim, the veteran has submitted 
evidence of burning pain in the feet and heel, variously 
characterized as possible plantar fasciitis, parasthesia and 
neuritis reportedly dating from about February 2000.  A 
September 2001 primary care note shows a reported 2 year 
history of bilateral knee pain with radiation to the calves 
and to the feet.  The foot pain changed into a constant 
burning sensation.  The pain was reportedly worse in the 
morning and improved with mobility.  The veteran reported 
various arthralgias involving other joints.  In November 2002 
he was diagnosed with possible erythromelallgia.  He was 
reportedly taking medication for a rash.  

In June 2005, a VA podiatric physician reviewed the veteran's 
service medical records which showed a preservice automobile 
accident which involved the back.  He noted that the recent 
testing for proliferative erythromalagia was negative.  He 
opined that the veteran had chronic lumbar radiculopathy, and 
that the veteran's foot symptoms, pain, swelling, and burning 
sensation are due to the chronic back injury that the veteran 
sustained prior to service and aggravated during the service.  
The doctor's "definitive diagnosis" was postural neurogenic 
pedal neuritis secondary to lower back pathology."  

The evidence received since the October 1972 rating decision 
which denied service connection for a skin condition of the 
feet is not new and material.  Any medical records showing 
diagnoses of skin condition of the feet many years after 
service are cumulative.  There was medical evidence before 
the RO in 1972 showing that the veteran suffered from such a 
disability.

The veteran's contentions that his skin condition of the feet 
is related to active service are not new.  His statements are 
essentially a repetition of his previous assertions that were 
before the RO in 1972, and are basically cumulative and not 
new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements and testimony 
concerning the onset of any such condition are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

New medical records that mention a current condition of the 
feet but do not contain an opinion of a relationship to 
service are not material.  Although the June 2005 opinion of 
the VA podiatrist has been considered, it is not material, as 
service connection is not in effect for a back condition.  It 
does not otherwise contain an opinion linking a skin 
condition of the feet to service.  Thus it is not, by itself 
or in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board finds no evidence submitted since the 1972 decision 
to be so significant that they must be considered in order to 
fairly decide the merits of the claim.  

In summary, the Board finds that the evidence received in 
conjunction with the claim is not new and material, and does 
not serve to reopen the claim for service connection for a 
skin condition of the feet.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  Having found that the evidence 
is not new and material, no further adjudication of this 
claim is warranted.  Kehoskie v. Derwinski, 2 Vet. App. 31 
(1991).


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a skin 
disorder of the feet is denied.  



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


